IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-102-CV



CECILIA BICKHAM, INDIVIDUALLY AND AS NEXT FRIEND OF
AUBREY CHARLES BICKHAM, A MINOR, TEXAS WORKERS'
COMPENSATION COMMISSION, TODD BROWN AND 
THE SUBSEQUENT INJURY FUND,

	APPELLANTS

vs.



CITY OF BRIDGE CITY, TEXAS AND TEXAS MUNICIPAL 
INTERGOVERNMENTAL RISK POOL,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 92-14599, HONORABLE JOSEPH H. HART, JUDGE PRESIDING

 


PER CURIAM
	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed on Joint Motion
Filed:   December 15, 1993
Do Not Publish